—Appeal from order and judgment (one paper), Supreme Court, New York County (Louis York, J.), entered February 7, 2001, which dismissed the petition brought pursuant to CPLR article 78 to compel respondent New York State Division of Housing and Community Renewal (DHCR) to comply with the petitioner’s request for documents pursuant to the State Freedom of Information Law, unanimously dismissed, without costs.
DHCR, having received in the order and judgment from which it purports to appeal the full relief that it had sought in responding to petitioner’s application pursuant to CPLR article 78, is not aggrieved by the order and judgment and, accordingly, is not a permissible appellant (see, CPLR 5511; T.D. v New York State Off. of Mental Health, 91 NY2d 860, 862). We note that no appeal has been taken from the subject order and judgment by petitioner. Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.